Citation Nr: 0601100	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-40 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability. 
 
2.  Entitlement to service connection for a right leg 
disability. 
 
3.  Entitlement to service connection for residuals of mouth 
surgery. 
 
4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
5.  Entitlement to service connection for a gastrointestinal 
disability. 
 
6.  Entitlement to service connection for pes planus 
secondary to service-connected right foot disability. 
 
7.  Entitlement to service connection for foot fungus 
secondary to service-connected right foot disability. 
 
8.  Entitlement to service connection for fracture of the 
right hip secondary to service-connected right foot 
disability.   


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 until 
December 1945.  

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the Louisville, Kentucky Regional Office 
(RO). 

The veteran was afforded a personal hearing in March 2005 
before the undersigned member of the Board sitting at the RO.  
The transcript is of record.




FINDINGS OF FACT

1.  A back disorder was first clinically demonstrated many 
years after discharge from active duty, has not been related 
to service and is not caused or made worse by service-
connected right foot disability.  

2.  There is no objective evidence that the veteran currently 
has right leg disability related to service.

3.  There is no objective evidence that the veteran currently 
has residuals of mouth surgery related to service.

4.  There is no objective evidence that the veteran currently 
has PTSD.

5.  There is no objective evidence that the veteran currently 
has a gastrointestinal disability, to include irritable bowel 
syndrome.

6.  The veteran is not shown to have pes planus.

7.  There is no objective evidence that the veteran currently 
has fungus of the feet that is caused or made worse by 
service-connected right foot disability.  

8.  Fracture residuals of the of the right hip have not been 
caused or made worse by service-connected right foot 
disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  The veteran does not have residuals of right leg injury 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  The veteran does not have residuals of mouth surgery that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

5.  The veteran does not have a gastrointestinal disability 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110,  
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303 (2005).

6.  The veteran does not have pes planus secondary to 
service-connected right foot disability. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310 
(2005).

7.  The veteran does not have foot fungus secondary to 
service-connected right foot disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310 (2005).

8.  The veteran does not have fracture of the right hip 
secondary to service-connected right foot disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the veteran 
dated in March 2003, the RO informed the appellant of what 
the evidence had to show to substantiate the claims for 
service connection, what medical and other evidence the RO 
needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  The letters also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of VA 
examinations and a personal hearing, and extensive VA 
clinical records have been received and associated with the 
claims folder.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis or cancer, if manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's service medical records reflect no treatment 
for any claimed disability for which service connection is 
being sought, and no pertinent defects were recorded on the 
service discharge examination report.  His service 
administrative documents, including the DD-214, show that he 
served in the United States Navy with a military occupational 
specialty of mechanic.  Among other things, he served in the 
Asian and Pacific theater of operations during WWII.  No 
medals denoting participation in combat is recorded.  

The record reflects that the veteran filed a claim in 1948 
for stomach disability with symptoms of pain that often 
caused diarrhea and weakness.  He indicated that he had first 
noticed the condition in 1943 in the British West Indies.  
The claim was denied in September 1948 on the basis that it 
was not shown in service.

By rating action dated in September 1948, service connection 
was granted for disabilities that included healed scar of the 
sole of the right foot.  A zero percent disability rating was 
assigned.  

Received in March 1951 was an Application for Hospital 
Treatment or Domiciliary Care dated in September 1950 
indicating that the veteran was involved in an automobile 
accident that day and had been thrown from the car to the 
street.  It was reported that he had apparently been 
unconscious for a while, and was treated for back complaints.  
Some guarding of the lumbosacral muscles was exhibited.  
There were superficial abrasions of the skin over the lumbar 
area and left elbow.  A diagnosis of contusions and abrasions 
was rendered following examination. 

Claims for service connection for PTSD, residuals of back, 
right leg and hip injuries, to include as secondary to 
service-connected disability, fungus of the toenails and 
feet, residuals of mouth surgery, pes planus, and stomach 
problems, claimed as irritable bowel syndrome, were received 
in September 2002.  

VA outpatient clinical records dated between 2002 and 2004 
were received showing that the veteran was being treated for 
various complaints and disorders, including poorly controlled 
diabetes, diabetic neuropathy, fracture of the right hip in 
2001 after falling into a pool with fracture repair in 2001, 
and toenail fungus.

Physical examination in September 2002 disclosed that the 
abdomen was nontender and nondistended with normal bowel 
sounds  The veteran was reported to be alert, cooperative, 
and oriented times three with normal mood, affect and memory.  
In December 2002, it was recorded that he had had a head 
injury in 1997 after falling from a roof and was status post 
brain surgery.  It was also noted at that time that he had 
been involved in a motor vehicle accident the previous year, 
but had no current joint pain/swelling, back pain or foot 
pain or swelling.  His toenails were observed to be unusually 
thick and long. 

The appellant was afforded VA examinations for compensation 
purposes in June 2003.  It was reported that the claims 
folder was reviewed.  History of laceration injury to the 
right foot in service was recited.  The feet were examined 
whereupon he stated that they had a "funny feeling" that 
had caused him to fall on different occasions.  Physical 
examination disclosed no evidence of flat feet.  Fungus of 
the toenails was observed.  The right foot was evaluated in 
detail.  Following examination, the examiner commented that 
the veteran did not exhibit any flat feet.  It was related 
that it was unlikely that right hip injury had anything to do 
with the foot laceration as the appellant had admitted to 
falling into an empty in-ground swimming pool at night when 
it was dark, and that this had nothing to do with his feet.  
It was reported that he denied having any injury to his right 
hip or leg in 1997.  The examiner also stated that it was 
unlikely that the veteran's back condition was related to his 
foot, and that he denied having any back problem in general.  

On VA joints examination of that same date, the veteran 
elaborated upon injuries received when in fell into an in-
ground swimming pool and fractured his right hip.  It was 
noted that he was awaiting a hip replacement.  He stated that 
he had fallen from a roof in 1997 with resulting head and 
neck injuries.  Following physical examination, an impression 
was rendered of history of fracture, right femur, with post-
surgical arthritic changes necessitating right hip 
replacement.  It was noted that X-ray showed old fracture 
with aseptic necrosis.  The examiner opined that it was 
unlikely that the veteran's service-connected laceration of 
the sole of the right foot had anything to with his right hip 
condition, but was rather due to a fall in the pool unrelated 
to the right foot.

The veteran was afforded a VA spine examination in June 2003 
whereupon it was reported that he "adamantly" denied having 
a back problem or even a back injury.  It was reported that 
he was alert and oriented times three, and that he denied 
having any back problem "whatsoever, much less claiming any 
related to his right foot."  

Radiological studies of the back were interpreted as showing 
probable old compression with deformity and degenerative 
changes of L1, degenerative changes of the lumbar spine and 
sclerotic changes of the facet joints.  Following 
examination, an impression was rendered of normal back 
examination for an 81 year old man.  It was noted that an X-
ray showed lumbar degenerative changes.  The examiner opined 
that it was unlikely that the service-connected laceration of 
the right foot had caused or aggravated any back problem.  

The veteran presented testimony upon personal hearing on 
appeal to the effect that he had always favored his right 
foot after the initial injury, and that this had caused him 
to fall on a number of occasions, leading to back injury, 
right hip fracture, foot fungus and possibly flat feet.  He 
reiterated a history of right hip fracture and right knee 
injury as the result of falling into a swimming pool with no 
water.  He stated that he developed foot fungus while 
stationed in the tropics during service.  He said that he did 
not know if anything happened in service to injure his back 
and had no medical treatment for it at that time, but that 
perhaps a back problem had been brought about by lifting a 
crankshaft weighing over 500 pounds.  The appellant related 
that he had been told he had flat feet, and that he had 
surgery on his wisdom teeth during active duty.  He stated 
that in the late 1960s, he had had surgery of the lip for a 
cancer, and felt that smoking, a match or toothpick he 
carried around in his mouth or being struck in the mouth 
while wrestling, all in service, may have contributed to the 
development of such.  

The appellant testified that he had been unsettled and 
disorganized after leaving service and had a lot of stress in 
civilian life.  He said that no doctor had diagnosed PTSD.  
He stated that after service, he was treated for ulcers less 
than two years after service and was placed on a restricted 
diet.  He related that he did not think he currently had a 
stomach problem.  

1.  Back Disability.

The service medical records reflect no injury to the back in 
service.  The veteran was shown to have bruised his back in a 
motor vehicle accident in 1950, approximately 5 years after 
discharge from active duty.  There is no indication that he 
developed any arthritic changes within one year of discharge 
from active duty.  On VA examination in June 2003, a VA 
examiner opined that the appellant's back disorder was not 
related to or aggravated by the service-connected right foot 
disability.  Although the veteran now contends that he may 
have injured his back in service as the result of heavy 
lifting, his account of such is vague and cannot be 
substantiated.  Under the circumstances, service connection 
for a back disorder must be denied.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005); Allen v. Brown, 7 Vet. App. 
439 (1995.  The medical evidence does not show a relationship 
to service or that arthritis was shown within a year of 
separation, and the available opinion evidence indicates that 
it was not related to the service-connected problem with his 
right foot.

2.  Right Leg Disability.

The service medical records reflect no injury to the right 
leg in service.  Current clinical evidence reflects only 
treatment of the lower extremities as the result of 
peripheral neuropathy due to diabetes for which service 
connection is not in effect.  The veteran admits to having 
injured his right knee as the result of a fall into a pool 
many years after discharge from active duty, but there is no 
indication of any current treatment or a diagnosis as a 
residual of the claimed injury.  In this regard, service-
connection requires evidence that establishes that the 
veteran currently has the claimed disability. See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  No physician has 
opined that he currently has any right leg disorder that is 
causally related to service or a service-connected 
disability.  As the evidence set forth above shows, the 
medical opinion evidence is such that the fall experienced by 
the veteran was not due to the right foot disability.  For 
these reasons, service connection for a right leg disability 
is not warranted.

3.  Residuals of Mouth Surgery.

The veteran testified upon personal hearing on appeal in 
March 2005 that he developed cancer of the lip in the 1960s, 
and stated that contributing causes might have been smoking, 
or a match or toothpick he carried around in his mouth, or 
his being struck in the mouth while wrestling during service.  
The Board points out, however, that there is no documentation 
of any injury to the mouth or lips in service, nor is there 
any showing that a malignancy was diagnosed within one year 
of discharge from active duty.  No physician has attributed 
any condition of this nature to any incident of active duty, 
nor is there any current clinical indication of residuals of 
mouth surgery.  Moreover, as a layperson, the appellant alone 
cannot support the claim on the basis of his assertions as he 
is not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Additionally, because his claim was filed after June 9, 1998, 
service connection on the basis of a tobacco-use disability 
(cancer claimed to be due to smoking in service) may not be 
granted unless the disability is shown in service or within 
the presumptive period.  38 U.S.C.A. § 1103 (West 2002).  The 
Board concludes that service connection for residuals of 
mouth surgery must thus be denied on the based enumerated 
above. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005); 
see also Rabideau; Brammer.

4.  PTSD.

The veteran asserts that he now has PTSD as the result of 
service.  The Board observes, however, that there is no 
diagnosis of PTSD or any other acquired psychiatric disorder 
in the clinical record.  The veteran testified upon personal 
hearing on appeal in March 2005 that no doctor had told him 
he has PTSD.  The Board points out that as a layperson, the 
appellant alone cannot support the claim on the basis of his 
assertions alone as he is not competent to provide a 
probative opinion on a medical matter. See Bostain; Routen.  
The Board thus concludes that service connection for PTSD 
must be denied on the basis that no disability of this nature 
is currently demonstrated.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

5.  Gastrointestinal Disability.

The evidence indicates that while the appellant did indeed 
note a problem with his stomach in 1948 and indicated that it 
dated back to 1943, the current clinical evidence does not 
reflect a showing of symptoms diagnosed as irritable bowel 
syndrome, or any other chronic gastrointestinal malady.  In 
this regard, service-connection requires evidence that 
establishes that the veteran currently has the claimed 
disability.  See Rabideau; Brammer.  As a layperson, the 
veteran is not competent to diagnose a gastrointestinal 
disorder. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Under the 
circumstances, service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome, must be 
denied.

6.  Pes Planus Secondary to Right Foot Disability

The Board points out that on VA examination in June 2003, the 
examiner unequivocally found that the veteran did not have 
flat feet.  There is no current showing of symptoms diagnosed 
pes planus during or since service.  In this regard, service-
connection requires evidence that establishes that the 
veteran currently has the claimed disability.  See Rabideau; 
Brammer.  As a layperson, the veteran is not competent to 
diagnose pes planus in himself. See Grottveit; Espiritu; 38 
C.F.R. § 3.159(a)(1).  Consequently, service connection for 
pes planus must also be denied.

7.  Foot Fungus Secondary to Right Foot Disability.

Evidence of foot fungus is first clinically indicated in VA 
outpatient records in the early 2000s.  The veteran claims 
that the fungus is due to his service-connected right foot 
disability.  However, no physician or examiner has related 
foot fungus to the service-connected disability.  The veteran 
himself is not competent to provide a medical opinion as to 
whether it is causally related to service-connected 
disability.  See Grottveit; Espiritu.  Therefore, service 
connection for fungus of the feet must be denied.  

8.  Fracture of the Right Hip Secondary to Right Foot 
Disability

Clinical evidence of right hip fracture residuals was first 
referenced in 2001 after a fall into an unfilled swimming 
pool.  The record reflects that when the appellant was 
examined by the VA in June 2003, it was opined that he 
fractured his right hip as the result of falling into the 
pool some years previously, and that this was unrelated to 
his service-connected right foot residuals.  In short, the 
examiner found no connection to the fall that caused the 
fracture and the service-connected foot disability.  This 
opinion is uncontradicted by the available medical evidence.  
Under the circumstances, secondary service connection for 
fracture of the right hip must be denied.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310.

The preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disorder is denied.  

Service connection for a right leg disability is denied.

Service connection for residuals of mouth surgery is denied.

Service connection for PTSD is denied.

Service connection for a gastrointestinal disability is 
denied.

Service connection for pes planus secondary to service-
connected right foot disability is denied.

Service connection for foot fungus secondary to service-
connected right foot disability is denied.

Service connection for fracture of the right hip secondary to 
service-connected right foot disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


